NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARTIN F. SALAZAR,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0n,dent.
2012-3011
Petiti0n for review of the Merit Systen:1s Pr0tection
B0aI'd in case n0. ATO841090517-I-3.
ON MOTION
ORDER
Martin F. Sa1azar moves to reinstate his petition for
review
011 February 7, 2012, this court dismissed Sa1azar’s
petition for failure to file a brief
Upon consideration there0f,
IT ls ORDERED THAT:

SALAZAR V. OPM 2
The motion will be granted, the court’s February 7,
2012 order will be vacated, the court’s mandate will be
recalled, and the petition will be reinstated if Sa1azar files
his brief within 30 days from the date of filing of this
order.
FoR THE CoURT
 1 0  /s/ Jan Horba1y
Date J an Horbaly '
Clerk
cc: Martin F. Salazar (informa1 brief form enc1osed)
Elizabeth A. Speck, Esq.
s19
FlLED
. c-cum or APFEAls \=0B
U &1'HF.Ftn5sAL c\ncurr
APR 1 0 2012
AN HORBALV
J CLERK